 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The Respondents are engaged in commerce and the Union is a labor organiza-tion, all within the meaning of the Act.2.All truckdrivers, loader-operators, plant operators, andmechanics of theRespondents, excluding office clericals, professional employees, watchmen, guards,and supervisors as defined in the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act.3.At all times since 1960 and continuing to date, the Union has been the exclusiverepresentative for the purpose of collective-bargaining within the meaning of Section9(a) of the Act, of all the employees in the aforesaid appropriate unit.4.By refusing, since March 28, 1964, to bargain collectively in good faith withthe Union as the exclusive representative of their employees in the aforesaid appro-priate unit, by unilaterally changing existing wage rates and disregarding seniorityrules, by failing to notify, consult, or bargain with the Union with respect to changesinwage rates and seniority rules, the discontinuance of a portion of their truckingoperation, the subcontracting of a portion of their yard operation and the layoff andtermination of employees, the Respondents have engaged in and are engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of StanleyMason, Jose C. Moniz, John Camara, Antone Costa, Michael Creeden, Omer Tes-sier,Glen Simcock, Frederick Haskins, Donald Martin, Manuel Medeiros, and FrankOliver, the Respondents have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(3) of the Act.6.By interfering with, restraining, and coercing their employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]Cone Mills CorporationandTextileWorkers Union of America,AFL-CIO.Case No. 11-CA-P2334.December fd7, 1965DECISION AND ORDEROn October 13, 1965, Trial Examiner Abraham H. Mailer issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in certainother alleged unfair labor practices and recommended dismissal ofthese allegations of the complaint.Thereafter, only the Respondentfiled exceptions to the Trial Examiner's Decision, with a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The156 NLRB No. 38. CONE MILLS CORPORATION371rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modifications noted below.'[The Board adopted the Trial Examiner's Recommended Order withthe following modifications :[1.Substitute the following for subparagraph (a) of paragraph 1:["(a)Unilaterally changing. seniority rights without first givingnotice to, and bargaining With respect thereto with, Textile WorkersUnion of America, AFL-CIO, as the exclusive representative of all itsemployees in the appropriate bargaining unit."[2.Substitute the following for the first indented paragraph of theAppendix :["WE WILL NOT unilaterally change seniority rights Without firstgiving notice to, and bargaining with respect thereto with, TextileWorkers Union of America, AFL-CIO, as the exclusive representativeof all our employees in the appropriate bargaining unit."]1Respondent's motion to remand the case to the Trial Examiner for the taking of fur-ther testimony is denied as the record is adequate and fully supports the findings of theTrial Examiner.Moreover, Respondent's motion is not directed to any newly discoveredevidence or evidence not available at the time of the hearing.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn January 10, 1964, Textile Workers Union of America, AFL-CIO, herein calledthe Union, filed a charge against Cone Mills Corporation, herein called the Respond-ent.Upon said charge, the Regional Director for Region 11 of the National LaborRelations Board, herein called the Board, on February 26, 1965, issued a complainton behalf of the General Counsel of the Board against the Respondent. In substance,the complaint alleged that the Union had been the exclusive representative ofRespondent's employees at its Minneola plant in an appropriate unit consisting of allproduction and maintenance employees of Respondent, excluding certain employees,by reason of a collective-bargaining agreement dated November 10, 1955, and auto-matically renewable each year absent notice by either party; that following theUnion's notice of termination of the contract, Respondent entered into collective-bargaining negotiations with the Union and while so engaged, unilaterally terminatedthe superseniority provisions 1 of the contract and refused to grant superseniority toEstelle Dunn, a shop steward and a member of the general shop committee, and dis-criminatorily laid her off on or about January 3, 1964; and that said layoff andRespondent's refusal to recall her to her former or substantially equivalent positionwas because she had engaged in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, in violation of Section 8(a)(1), (3),and (5). In its duly filed answer, Respondent denied the commission of any unfairlabor practice.Affirmatively, Respondent's answer alleged that following the Union'snotice of termination of the contract in November 1962, Respondent entered intocollective-bargaining negotiations with the Union as requested by it and has continuedto meet with the Union upon its request; that when employee Dunn was laid off byRespondent for lack of work for which she was qualified to perform, Respondent1 The parties have sometimes described these provisions as conferring "superseniority,"at other times as "preferential"or "top" seniority.For the purposes of this case theterms are treated as being synonymous and are used interchangeably herein.217-919--66-vol. 156--2 5 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsidered and treated the superseniority provision of the expired contract as nolonger effective and applicable to employee Dunn or other stewards of the Union;and that a contract was not in effect between the parties in January 1964, and nego-tiation between the parties had either reached an impasse or had voluntarily beenabandoned by the UnionPursuant to notice,a hearing was held before Trial Examiner Abraham H. Mailerat Greensboro,North Carolina,on May 5, 1965.All parties were represented andwere afforded full opportunity to be heard and to introduce revelant evidence.At theclose of the hearing all parties were given the opportunity to present oral argumentand to file briefs with me. Briefs were filed by counsel for the General Counsel andby the Respondent.Upon consideration of the entire record, including the briefs of the parties, andupon my observation of each of the witnesses,I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE RESPONDENTRespondent is now, and at all times material herein has been, engaged in theprocessing,printing, and finishing of textile products at its several plants locatedin the Stateof North Carolinaand elsewhere.Respondent'sMinneola plant located atGibsonville,North Carolina,is involved in the instant proceeding.Respondent,during 12 months immediately preceding the issuance of the complaint, which periodis representative of all times material herein,purchased raw materials,goods, andsupplies valued in excess of $100,000 from points outside the State of North Carolina,and in a like period sold and shipped finished products valued in excess of $100,000to points outside the State ofNorth Carolina.In view of the foregoing, I find andconclude that the Respondent is engaging in commerce within the meaning of the Actand that it will effectuate the policies of the Act for the Board to assert jurisdictionhere.H. THE LABOR ORGANIZATION INVOLVEDTextile Workers Union of America,AFL-CIO, isand has been at all times materialherein, a labor organization within the meaning of Secton 2(5)- of the Act.III.THE ISSUES1.Whether the Respondent,in unilaterally terminating the superseniority provi-sions of the expired contract,violated Section 8(a)(5) and(1) of the Act.2.Whether the Respondent laid off employee Dunn in violation of Section 8(a)(3)of the Act.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. The unilateral termination of supersenioi itySince at least November 10, 1955, the Union has been the exclusive bargainingrepresentative of Respondent's employees at the Minneola plantThe most recentcontract was entered into on November 10, 1958, and provided for automatic renewalsthereafter,except that either party could terminate the contract at the end of its termby giving the other party written notice at least 60 days before the end of its term.The contract was terminated on November 10, 1962, pursuant to an effective writtennotice by the Union.The contract contained the following pertinent provisions regarding seniority:SECTION IX-SENIORITY(a)Definition and Purpose.Seniority is defined as the length of an employ-ee's service with the Company,dating from the date of last employment by theCompany, except as otherwise provided herein; the purpose of which is to pro-vide a declared policy of right of preference as hereinafter provided,measuredby such length of service.(b)Layoffs and Recalls. Seniority within departments in layoffs and recallsshall prevail,provided the employee retained or,recalled is adequately qualifiedto fill the-position.Each employee who is displaced from a job by a layoff may elect,within thefollowing one working day,to exercise seniority to displace the junior employeein any job classification on any shift in the department;provided, however, that:1.such senior employee must be qualified to perform the work;.2.no employee in any job classification will be allowed-such exercise ofseniority in another job classification'on any shift until- after he has exhaustedthe exercise of his seniority in his regular job classification on the shift involved; CONE MILLS CORPORATION3733.no employee will be allowed such exercise of seniority in another jobclassification and shift unless he has first exhausted his seniority in the electedclassification of his regular shift.Members of the General Shop Committee,not exceeding five in number, whoshall be designated by the Union,shall head the seniority roster for the purposesof layoffs and recalls.2B. The transfer of employee Dunn and her subsequent layoffMrs. Dunn had been employed by Respondent since 1942, and at various times heldthe following positions:weaver trainee,weaver, spare hand, and battery filler.3Dunnwas a member of the general shop committee during the term of the 1961 extensionof the contract, and in such capacity she and four other members of the general shopcommittee headed the seniority roster at the Minneola plant for the purposes oflayoffs and recalls.She continued to be a member of the general shop committee atthe Minneola plant in December 1963 and in January 1964.In November 1963, her regular job was a battery filler in the weaving department .4Around the end of November 1963, all jobs of battery filler at the Minneola plantwere eliminated because of the installation of automatic battery loaders.There weretwo other battery fillers, Mrs. Love and Mrs. Munn, whose jobs were also eliminatedat the same time.These three employees were told by Respondent that they wouldeither have to be laid off or become weaver trainees.After several days' work asspare hands, these three employees accepted jobs as weaver trainees.5They workedas weaver trainees during themonth of December 1963.As a weaver trainee, Dunn worked under the supervision of Mrs. Margaret Barber,a weaver who usually did the training work on the third shift, for which she receivedextra pay.3According to Barber's credited testimony, Dunn's performance as aweaver trainee was not satisfactory, because she made mispicks, broken picks, andwrong draws.This caused defects in the cloth, resulting in seconds.While Barberadmitted that she and the other weavers make occasional errors in picks and draws,the errors made by Dunn were excessive.On January 3, 1964, Barber reported toW Jasper Randolph,general overseer of weaving, thatin her opinion Dunn would notdevelop into a weaver.?In the beginning of January 1964, Respondent changed the work assignment of eachweaver from 25 looms to 35 looms. This eliminated the necessity of using weavertrainees.Accordingly, on January 3, 1964, Dunn and Munn, who were on the thirdshift,were laid off for lack of work. Love, the other weaver trainee, worked on thesecond shift.She was laid off later that month for lack of work. Respondent kept2 The Union had contracts with other plants of the Respondent,which also expired in1962.These contracts have since been renegotiated.The new contract at the WhiteOak plant in Greensboro contains a preferential seniority provision similar to that in-volved in the instant case8Dunn's employment record is as follows:DateJobMarch 3, 1942________________________________Weaver trainee.April 18,1949_________________________________Weaver.September 19, 1949----------------------------Extra help(spare hand).December 19, 1949_____________________________Battery filler.March 19,1956_______________________________Extra helpJuly,8, 1957__________________________________ Battery filler.November 8,1960------------------------------Extra help.November 20, 1961____________________________Battery filler.December 1963_______________________________Weaver traineeJanuary 3,1964-------------------------------Laid off-lack of work.4A battery filler, also known as a battery hand,'supplies batteries or loading-hoppersof automatic looms with bobbins of filling.s Spare hands do not have regular employment,but are called as needed.e Of the weaver trainees previously trained by Barber only one failed to qualify as aweaver.7While it is true that Dunn had worked as a weaver for 5 months during 1949, itappears that the looms then operated were differentBarber testified that on the loomsoperated in 1963 "you had to get your pick where you didn't 'before on the ones youused to run"Dunn testified that the looms were of the same type as she used tooperate, but admitted that the cloth made was different. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDLove on the job after the layoff of Dunn and Munn, because Love had more normalseniority than either of them.None of these women has been recalled from layoff towork at Respondent's plant.Nor has Respondent hired any new help in the weavingdepartment since then.Following her layoff, Dunn filed a grievance with the Respondent. The grievancewas discussed and processed at two levels.At the first level, the grievance was dis-cussed by Dunn, James Boone, president of the local, Howard Anderson, plantmanager, and Ralph Wood, personnel manager.According to the credited testimonyof Anderson, he told Dunn that he was not familiar with her background and askedher about her qualifications.He asked her whether she could handle the job ofsmasher .8Dunn replied that she could not do it all by herself.Anderson then askedher whether she could run a set of Draper-X looms, and Dunn replied that she couldnot.He then asked her, "What do you feel that you are qualified to do in that depart-ment?" She replied that qualifications did not enter into the matter, that this wasstrictly a matter of superseniority.9Anderson denied the grievance, saying that hehad a set of rules that he went by.10At the second level the grievance was discussedby Anderson, Wood, and Clarence Cone, Jr., and John W. Bagwill, vice presidents ofthe Respondent, the members of the general shop committee, and Joe Pedigo, generalcounsel of the Union. The grievance was discussed solely on the basis of whether thesuperseniority provision of the contract were applicable.Neither party went intothe question of Dunn's qualifications for another job.11On January 24, 1964, Respondent notified the Union as follows: "The Companydenies the grievance of Estelle Dunn, dated January 4, 1964, pertaining to superseniority."In a letter to the Board, dated March 4, 1964, after the filing of the charge, Respond-ent stated the basis of Dunn's layoff as follows:Estelle Dunn was laid off in a work reduction in accordance with her positionon the seniority roster.IfMrs. Dunn had possessed super-seniority in herdepartment, she would not have been laid off at that time, but she no longerpossesses such seniority in view of the termination of the contract. It is theposition of the Company that super-seniority for a shop steward is a right that isbestowed solely as a result of an existing collective bargaining contract.Whenthis union voluntarily terminated the contract in 1962, any rights or privilegesto super-seniority under that contract automatically terminated with the expira-tion date of the contract. It is the Company's position that super-seniority isone of those negotiated provisions of a contract such as a no strike clause, a rightto arbitrate, etc., which terminate upon the expiration date of the contract.Dunn's layoff is also alleged to be discriminatory because of her membership in andactivitieson behalf of the Union and because she engaged in concerted activities forthe purpose of collective bargaining or other mutual aid or protection.The onlyevidence in support of this allegation is as follows: In 1963 Overseer Randolph hada discussion with her concerning an insurance plan that Respondent wanted to put intoeffect at the plant.Randolph showed her the insurance forms and said that hewanted her and others in the plant to take a copy of the policy and talk to some of theemployees about it.Later, at a Christmas party held at the plant on December 19,1963, Plant Manager Anderson asked Dunn what she thought about the insuranceplan.She replied that she did not know enough about it, but she did know that theunion membership had voted it down at a meeting.Anderson then said that hethought the plan had been misrepresented by the Union to its membership, and theydiscussed the matter in a "fairly argumentative" way for about 35 to 40 minutes.Anderson admittedly told her that:He was a little bit upset because a lot of peoplein the plant had mentioned to him that they were unhappy about not having had the8A smasher or smashhand repairs warp threads of the loomAt about the time of thismeeting, Respondent had cut down its force of smashers from two to one per shift.The credited testimony of Anderson.Dunn's and 'Boone's versions are very sketchy,but are not contradictory of Anderson's version.10 Anderson's reference to a set of rules is in all probability the new policy manualwhich Respondent issued sometime after the expiration of the 1961 extension of thecontract, in which Respondent made no provision for superseniority for members of thegeneral shopcommittee.u At one point during the second grievance meeting, Mrs Scott, a member of the gen-eral shop committee, raised a question "about what we could do to get this woman backtowork" Pedigo said to her, "Now, hold on, we have agreed that this grievance isgoing to be processed on superseniority,and that is all it is." CONE MILLS CORPORATION375insurance plan explained correctly; the people were entitled to know; he felt thatthey ought to have been given the correct information, and if they had been, theywould have accepted the insurance plan.Concluding FindingsThe General Counsel contends that the Respondent violated Section 8(a)(5), (3),and (1) of the Act by unilaterally abrogating the preferential seniority granted in theexpired collective-bargaining agreement to members of the general shop committeefor the purposes of layoffs and recalls, and by its act of refusing employee Dunn herright as a member of the general shop committee to superseniority at the time of herlayoff in January 1964.Respondent contends that Dunn's layoff was in no way caused by her union activitiesand that there was no discrimination against her because of her union activity.Withregard to the question of superseniority, Respondent contends that the collective-bargaining agreement, which contained the preferential seniority clause for membersof the general shop committee, had been terminated by the Union, and no subsequentcontract had been entered into between the parties to replace the terminated contract;that under these circumstances, the superseniority provision of the expired contractwas not effective in January 1964, and the Respondent had the right to withdraw suchprovision at some point between the termination date of the contract and January 4,1964.Respondent further contends that even if it should be found that Respondentviolated the Act by treating the preferential provisions of the contract as withdrawnor ineffective upon the termination of the contract, the appropriate remedy would notbe to restore Dunn to a job for which she is not qualified and that there are currentlyno jobs in Respondent's plant which she is qualified to hold.In support of his position, the General Counsel relies upon the decision of theBoard and the Court of Appeals for the Third Circuit inBethlehem Steel Company(Shipbuilding Division),136 NLRB 1500 (Supplemental Decision), reversed andremanded on other grounds,Industrial Union of Marine and Shipbuilding Workers ofAmerica, AFL-CIO (Bethlehem Steel Co.) v. N.L.R.B.,320 F. 2d 615. In that case,a collective-bargaining agreement was due to expire on July 31,1959.The agreementhad provided,inter alga,for preferential seniority for union representatives.Negotia-tions toward a new agreement began on July 7, 1959, when the union made an oralpresentation of its demands.The following day the company presented its proposednew contract.After conferring frequently during the next few weeks with littleprogress in the bargaining, the company on July 28, 1959, informed the union that ifno agreement were reached by July 31, it would discontinue, among other things,preferential seniority for union representatives.Since no agreement was reached onAugust 1, this was done.The Board held that by virtue of the expired collective-bargaining contract, certainemployee representatives of the union had become vested with "top seniority rights";that the company acted unilaterally on August 1 when it abrogated these seniorityrights and thus terminated the benefits which had accrued to the employees, andthereby violated Section 8(a) (5) of the Act.The court of appeals affirmed thisholding of the Board.The court said at page 620:We agree with the Board that both seniority rights and a grievance procedureare within the phrase "wages, hours, and other terms and conditions of employ-ment" and hence are mandatory bargaining subjects....Accordingly, the com-pany's unilateral action with respect to them was unlawful.NLRB v. Katz, 369U.S. 736, 82 S.Ct. 1107, 8 L.Ed. 2d 230 (1962). The fact that there was noagreement in effect at the time does not alter our conclusion....The vice inthis was not the refusal to comply with the provisions of an agreement which hadalready expired, but the unilateral elimination of accrued seniority rights, .. .With regard to the company's contention that it was justified in its action becausethe union had notice of the changes and an opportunity to bargain with respect thereto,the court pointed out that since the union was not notified until July 28 of changes tobe effective August 1, "it can hardly be said that theunionwas given the bargainingopportunity to which it is entitled under NLRB v. Katz, 369 U.S. 736, 82 S.Ct. 1107,8 L.Ed. 2d 230 (1962); and NLRB v. Crompton-Highland Mills, Inc., 337 U.S. 217,69 S.Ct. 960, 93 L Ed. 1320 (1949)."(Ibid.)The General Counsel argues that theBethlehemcase is strikingly similar to the caseat bar, that the only major difference makes the instant case even stronger, for thereis a total absence of evidence that the Union in the instant case was ever notified ofthe Respondent's withdrawal of preferential seniority.Consequently, the Union did 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot have any opportunity to bargain.The record supports the General Counsel'scontention in this respect.Moreover, Vice President Cone testified that the Respond-ent's policy manual was revised and reissued after November 1962 (the precise datewas not fixed) and that the revisedmanualmade no provision for superseniority forshop stewards.There is no evidence in the record that the Union was ever notified ofthis revision.Indeed, the record is completely silent that the Union was everinformed of Respondent's abrogation of the preferential seniority provisions untilthe grievance was filed by Dunn after her layoff.Respondent contends that theBethlehemcase is not controlling because there theunilateralabrogation of the preferential seniority occurred on the very date when thecontract terminated, while the instant case the Union is claiming the benefits of thepreferential seniority clause for an indeterminate period after the expiration of thecontract.Respondent argues that to carry the General Counsel's position to its logicalconclusionwould mean that, once a company had agreed to such preferentialseniority, such right continued in perpetuity and the company could never free itselffrom this provision even though the contract which created the right was no longer inexistence.Respondent argues further that to hold that preferential seniority continueseven though there is no bargaining agreement in effect would raise serious legal ques-tions:(1) to give preferential seniority to five chosen members of the Union in theabsence of a contract obligation could constitute a violation of Section 8(a)(3) and(1) in that it would be clearly discriminatory vis-a-vis other employees, and (2) itwould not effectuate the purposes and policies of the Act because it would make itunnecessary for a union to engage in earnest collective bargaining in order to reachterms of agreement with an employer.I am of the opinion that theBethlehemcase is dispositive of the instant case. It isnot the proximity of the company's unilateral action to the expiration of the preexist-ing contract which is controlling.Rather, thecrucial issueiswhether the companygave the union an opportunity to bargain about its proposed action.This is therationale of theBethlehemcase.See alsoN.L R.B. v. Benne Katz, etc., d/b/aWilliamsburg Steel Products Co.,369 U.S. 736;Fibreboard Paper Products Corp. V.N.L.R B.,379 U.S. 203.12Thus, if Respondent wished to terminate preferentialseniority, it should have given the Union notice of its proposed action and an oppor-tunity to bargain about it.Respondent failed to do soIn view of the foregoing, there is no merit to the subsidiary argument offered byRespondent that if it continued to observe the preferential seniority provisions ofthe expired contract it may be found guilty of violating Section 8(a)(3) of the Act.Nor is it realistic to say that the Respondent's observance of the supersemority provi-sions would make it unnecessary for the Union to engage in earnest collective bar-gaining in order to reach terms of agreement with an employer. Collective bargainingnormally covers a whole spectrum of wages, hours, and other terms and conditions ofemployment, and it is difficult to conceive of a union's being willing to maintain thestatus quo of preferential seniority for its shop committee in preference to bargainingabout other matters.Particularly is that so in the instant case where the Union wasapparently dissatisfiedwith the preexisting contract and had served notice oftermination.Accordingly, I find and conclude that Respondent unilaterally abrogated the prefer-ential seniority of members of the general shop committee in violation of Section8(a)(5) and (1) of the Act.However, insofar as the complaint alleges a violation of Section 8(a)(3) of theAct, it must be dismissed. In theBethlehemcase, the abrogation of preferentialseniority was found to be a violation of Section 8(a)(5) of the Act, not of 8(a)(3)of the Act.Nor is there any evidence in the instant case that Respondent's actionin refusingto accord superseniority to Dunn and in laying her off thereafter was inany way motivated by her membership or activities on behalf of the Union. It istrue that she had an argumentativediscussionwith Plant Manager Anderson regard-ing Respondent's proposed insurance plan, but there is no evidence that Dunn wassingled out for unfavorable action because of that discussion.To the contrary, theevidence is clear and I find that the layoff was because of economic reasons, i.e.,Respondent no longer required the services of weaver trainees because it hadincreasedthe work assignment of each weaver from 25 to 35 looms. And this is fullyv Respondent in its answer alleged that"negotiations between the parties had eitherreached an impasse by said time[January 19641 or had voluntarily been abandonedby the Union."No evidence was offered by Respondent to support this allegation.Tothe contrary,itappears that as late as December 1963 the Respondent had proposedan insurance plan for its employees, which the Union had rejected. CONE MILLS CORPORATION377demonstrated by the fact that the other two weaver trainees were also laid off inJanuary.Accordingly, I find and conclude that Dunn was not laid off for discrimi-natory reasons, and I shall therefore recommend that the complaint be dismissedinsofar as it alleges a violation by Respondent of Section 8(a)(3) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IV, above, occurring in con-nection with the operations of Respondent set forth in section I, above, have a closeintimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.VI.THE REMEDYHaving found that the Respondent unilaterally abrogated the seniority rights of themembers of the general shop committee, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action designed to effectuate the policiesof the Act.The General Counsel requests that the Respondent be ordered to reinstate Dunn.The request must be denied. Superseniority does not operate in a vacuum. To beeffective, there must be another position which the employee having superseniorityisqualified to fill.13The only positions in the weaving department in Respondent'sMinneola plant which female employees can fill are those of weaver and smasher.As far as the job of weaver is concerned, I have heretofore noted the credited testi-mony of Barber to the effect that Dunn's performance as a weaver trainee was notsatisfactory.In addition, Plant Manager Anderson testified without contradictionthat at the first grievance meeting, he asked Dunn whether she could run a set ofDraper-X looms and that she replied that she could not do that.He also asked herwhether she could run a smash job and she replied that she could not do it by herself.At that time, Respondent had cut down its smasher force from two smashers to oneper shift.It is also significant that when the batter filler job was eliminated throughautomation and Dunn was transferred to weaver trainee, she did not insist upon hersuperseniority and claim a job either as weaver or smasher, but was satisfied to take ajob as weaver trainee at a substantially lower wage.The foregoing is not overcome by the fact that for 3 nights while she worked asweaver trainee, Dunn operated a set of looms or by the further fact that during heremployment by the Respondent as a spare hand or extra help, she at times operatedlooms as a weaver and on other occasions assisted another smasher. It may well bethat she was qualified to assist another smasher, but it is apparent from the foregoingthat she was not qualified to do all the smashing jobs on the shift by herself.Also,while Respondent may have been willing to use her as a weaver when anotherweaver was absent, it does not follow that she was qualified to operate a set of loomsregularly.Itmay well be that Respondent was willing to accept a lesser performancein preference to gettmg no production at all from idle looms. But, again, this does notindicate that Dunn was qualified to handle the job of weaver on a regular basis, par-ticularly after Respondent had increased the assignment of weaver to 35 looms.14One more matter remains.As previously noted, Love, the third weaver trainee,was kept on the job for a "few days" longer than Dunn. The record does not revealprecisely how much longer Love was kept on the job, except that she was also laid offlater the same monthThe reason for Love's longer retention was the fact that shehad more normal seniority than Dunn.Respondent concedes in its brief that ifDunn had superseniority in January 1964, she would have been entitled to stay on thejob as a weaver trainee several days more in January and would have been the last ofis In this connection,it is also significant that the contract superseniority provision onwhich the General Counsel and the Charging Party rely requires that the employee seek-ing to exercise seniority"must be qualified to perform the work" of the position beingclaimed.14 In view of the substantial evidence of Dunn's lack of qualifications for another posi-tion In the department,I do not attach much significance to Bagwill's statement in hisletter to the Board:"IfMrs. Dunn had possessed super-seniority In her department, shewould not have been laid off at that time," particularly since Bagwill testified crediblythat when he wrote the letter "it was my assumption that she was qualified to do thework."In this connection,It is noted that, as previously set forth,Bagwill participatedonly In the second grievance meeting in which the matter of Dunn's qualifications wasnot discussed and the only issue raised was whether the superseniority provision wasstill effective. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat classification to be laid off.However, Respondent argues this would bea deminimisremedy for Dunn. I do not agree.What may bede minimisto the Respond-ent may be substantial to Dunn.And since Dunn was entitled to superseniority, sheshould not have been laid off before any of the other weavertrainees.15Accordingly,I shall recommend that the Respondent be required to pay Dunn wages equivalent tothat which was earned by Love after the layoff of Dunn. The amount is a matter tobe determined in a compliance proceeding, if the parties cannot agree.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law and upon theentire record in the case and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, it is hereby ordered that the Respondent, Cone Mills Corpora-tion, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally changing seniority rights, rates of pay, wages, hours of employ-ment, or other terms or conditions of employment without first giving notice to, andbargaining with respect thereto with, Textile Workers Union of America, AFL-CIO,as the exclusive representative of all its employees in the appropriate bargaining unit.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist Textile Workers Union of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representatives of their own choos-ing, and to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7 of the Act, and torefrain from any and all such activities.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Make Estelle Dunn whole for any loss she may have suffered as a result of theRespondent's failure to accord her superseniority, in the manner set forth in the sec-tion of the Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, payroll records, social security payment records, timecards,personnel records and reports, and all other records necessary for the determinationof the amount of backpay due.(c)Post at its Minneola plant in Gibsonville, North Carolina, copies of theattached notice marked "Appendix." 16Copies of said notice, to be furnished by theRegional Director for Region 11, shall, after being duly signed by its authorizedrepresentative, be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 11, in writing, within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to complytherewith.17"In this connection, I reject the argument in Respondent's brief that Dunn failed tofollow the contract procedure for exercising superseniority, which provided that "eachemployee who is displaced from a job by a layoff may elect, within the following oneworking day, to exercise seniority to displace the junior employee in any job classificationon any shift in the department . . .This defense was not raised by Respondent initsanswer,nor was her grievance denied because she failed to follow the procedure.To the contrary, on both occasions Respondent took the position that the contract pro-vision regarding superseniority was no longer in effect by virtue of the termination ofthe contract.is In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" In the notice. In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, there shall be substituted the words "aDecree of the United States Court of Appeals, Enforcing an Order" for the words "aDecision and Order."171n the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 11, in writing, within10 days from the date of this Order,what steps Respondent has taken to complyherewith." SIOUX CITY BOTTLING WORKS379APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT unilaterally change seniority rights, rates, of pay, wages, hoursof employment, or other terms or conditions of employment without first givingnotice to, and bargaining with respect thereto with, Textile Workers Union ofAmerica, AFL-CIO, as the exclusive representative of all our employees in theappropriate bargaining unit.WE WILL NOT in any like or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, to form labororganizations,to join orassistTextileWorkers Union of America, AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act, and will refrain from any and all such activities.WE WILL make Estelle Dunn whole for any loss she may have suffered as aresult of our failure to accord her superseniority.CONE MILLS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 1831 NissenBuilding,310 West Fourth Street, Winston-Salem, North Carolina, Telephone No.723-2302.Reuben R. Miller, and Reuben R. Miller and Philip L.Miller,Trustees of Morris Miller, d/b/a SiouxCityBottlingWorksandGeneral Drivers, Warehousemen&Helpers Union LocalNo. 383, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 18-CA-1980.December 27,1965DECISION AND ORDEROn October 25, 1965, Trial Examiner Robert E. Mullin issued hisDecision in the above-entitled case, finding that Reuben R. Miller,individually, and Reuben R. Miller and Philip L. Miller, Trustees ofMorris Miller, as copartners doing business under the trade name SiouxCity BottlingWorks, together herein called the Respondent, hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the Trial Exam-iner's Decision, and a plea in bar.156 NLRB No. 41.